Exhibit 99.2 JAGUAR MINING INC. MANAGEMENT’S DISCUSSION AND ANALYSIS (All dollar amounts are expressed in U.S. dollars) INTRODUCTION The following discussion of the operating results and financial position of Jaguar Mining Inc. (“Jaguar” or the “Company”) should be read in conjunction with the annual audited consolidated financial statements and the notes thereto of the Company for the years ended 2009 and 2008 and the unaudited consolidated financial statements and the notes thereto of the Company for the interim periods ended June 30, 2010 and 2009.The financial statements have been prepared in accordance with accounting principles generally accepted in Canada (“Canadian GAAP”) and the annual audited financial statements have been reconciled to U.S. generally accepted accounting principles (“U.S. GAAP”).The Company reports its financial statements in US dollars (“US$”), however a significant portion of the Company’s expenses are incurred in either Canadian dollars (“Cdn.$”) or Brazilian reais (“R$”). The discussion and analysis contained in this Management’s Discussion and Analysis (“MD&A”) are as of August 9, 2010. FORWARD-LOOKING STATEMENTS Certain statements in this MD&A constitute “Forward-Looking Statements” within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and Canadian securities legislation.These Forward-Looking Statements include, among others, statements concerning the Company’s future objectives, measured and indicated resources and proven and probable reserves, their average grade, the commencement period of production, cash operating costs and completion dates of feasibility studies, gold production and sales targets, capital expenditure costs, future profitability and growth in reserves.Forward-Looking Statements can be identified by the use of words, such as “are expected”, “is forecast”, “is targeted”, “approximately” or variations of such words and phrases or statements that certain actions, events or results “may”, “could”, “would”, “might”, or “will” be taken, occur or be achieved.Forward-Looking Statements involve known and unknown risks, uncertainties and other factors, which may cause the actual results, or performance to be materially different from any future results or performance expressed or implied by the Forward-Looking Statements. These factors include the inherent risks involved in the exploration and development of mineral properties, the uncertainties involved in interpreting drilling results and other geological data, fluctuating gold prices and monetary exchange rates, the possibility of project cost delays and overruns or unanticipated costs and expenses, uncertainties relating to the availability and costs of financing needed in the future, uncertainties related to production rates, timing of production and the cash and total costs of production, changes in applicable laws including laws related to mining development, environmental protection, and the protection of the health and safety of mine workers, the availability of labor and equipment, the possibility of labor strikes and work stoppages and changes in general economic conditions.Although the Company has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in Forward-Looking Statements, there may be other factors that could cause actions, events or results to differ from those anticipated, estimated or intended. These Forward-Looking Statements represent the Company’s views as of the date of this MD&A.The Company anticipates that subsequent events and developments may cause the Company’s views to change.The Company does not undertake to update any Forward-Looking Statements, either written or oral, that may be made from time to time by, or on behalf of the Company, subsequent to the date of this discussion, other than as required by law.For a discussion of important factors affecting the Company, including fluctuations in the price of gold and exchange rates, uncertainty in the calculation of mineral resources, competition, uncertainty concerning geological conditions and governmental regulations and assumptions underlying the Company’s Forward-Looking Statements, see the “CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS” and “RISK FACTORS” as filed in the Company’s Annual Information Form for the year ended December 31, 2009, filed on SEDAR and available at www.sedar.com, and its filings, including the Company’s Annual Report on Form 40-F for the year ended December 31, 2009, filed with the U.S. Securities and Exchange Commission, which are available on EDGAR at www.sec.gov.Further information about the Company is available on its corporate website www.jaguarmining.com. 1 JAGUAR MINING INC. MANAGEMENT’S DISCUSSION AND ANALYSIS (All dollar amounts are expressed in U.S. dollars) CAUTIONARY NOTE TO U.S. INVESTORS CONCERNING ESTIMATES OF INFERRED AND MEASURED AND INDICATED RESOURCES This document includes the term “inferred resources” and “measured and indicated resources”.The Company advises U.S. investors that while such terms are recognized and permitted under Canadian regulations, the U.S. Securities and Exchange Commission does not recognize them.U.S. Investors are cautioned not to assume that any part of all of the mineral deposits in these categories will ever be converted into proven or probable reserves. “Inferred resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or other economic studies.U.S. investors are cautioned not to assume that any part or all of an inferred resource exists or is economically or legally mineable. SUMMARY DESCRIPTION OF JAGUAR’S BUSINESS Jaguar is an Ontario incorporated gold producer engaged in the acquisition, exploration, development and operation of gold producing properties in Brazil.The Company controls 93,000 acres in the Iron Quadrangle region of Brazil, a greenstone belt located near the city of Belo Horizonte in the state of Minas Gerais, and 293,000 acres in the state of Maranhão.Through a joint venture with Xstrata plc (“Xstrata”), the Company is also engaged in gold exploration at a greenfield site in the state of Ceará covering 182,000 acres.In addition, the Company may consider the acquisition and subsequent exploration, development and operation of other gold properties. Jaguar was formed in 2002.In 2004, the Company constructed and began operations of a small surface mine known as Sabará.This operation provided cash flow to help develop its first underground mining operation at Turmalina, where construction of a mill and processing facility was completed in 2006.In 2007, the Company completed the construction of its second underground mining operation and processing facility, Paciência.Between 2007 and today, Jaguar developed four additional underground mines and completed construction of its third processing facility, the Caeté Plant, which was commissioned in May 2010. The Company is currently producing gold at its Turmalina and Paciência operations and expects commercial production at Caeté to take place during the fourth quarter of 2010. Given the proximity of the senior management team headquartered in Belo Horizonte to the Company’s nearby operating assets, significant operating flexibility and oversight of the operations is achieved.More importantly, the Company benefits from the close proximity of its operations to one another, which produces synergies.The Company believes few mining companies possess such an advantage. As of the date of this MD&A, the Company has 1,850 employees. Jaguar is listed on the Toronto Stock Exchange and on the New York Stock Exchange under the symbol “JAG”. 2 JAGUAR MINING INC. MANAGEMENT’S DISCUSSION AND ANALYSIS (All dollar amounts are expressed in U.S. dollars) OUTLOOK AND OBJECTIVES The Company’s production and cash operating cost estimates for 2010 compared to actual for 2009 are shown below. Actual Actual Estimated Estimated Operation FY 2010 FY 2010 Production Cash Operating Cost Production Cash Operating Cost (oz) ($/oz) (oz) ($/oz) Turmalina $ $
